
	
		I
		111th CONGRESS
		1st Session
		H. R. 3303
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. George Miller of
			 California (for himself, Ms.
			 Woolsey, and Mr. Hare)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Port-to-Portal Act of 1947 to suspend the
		  statute of limitations for certain rights of action under the Fair Labor
		  Standards Act during investigations by the Secretary of Labor.
	
	
		1.Short titleThis Act may be cited as the
			 Wage Theft Prevention
			 Act.
		2.Tolling of
			 statute of limitationsSection
			 6 of the Portal-to-Portal Act (29 U.S.C. 255) is amended—
			(1)by striking the
			 period at the end inserting ; and; and
			(2)by adding at the
			 end the following:
				
					(e)with respect to any eventual cause of
				action described in this section, the running of the statutory periods of
				limitation set forth in this section shall be tolled from the date the
				Secretary of Labor provides notice to the employer of any investigation related
				to such cause of action, until the date the Secretary provides notice to the
				employer that such investigation has
				concluded.
					.
			
